        Case 3:20-cv-07811-RS Document 77 Filed 05/12/21 Page 1 of 2



   BROWN RUDNICK LLP
 1 David J. Molton, #262075
   Gerard T. Cicero (pro hac vice pending)
 2 Daniel F. Kerns (pro hac vice pending)
   Seven Times Square New York, NY 10036
 3 Telephone: (212) 209-4800
   Facsimile: (212) 209-4801
 4 dmolton@brownrudnick.com
   gcicero@brownrudnick.com
 5 dkerns@brownrudnick.com

 6 BROWN RUDNICK LLP
   Stephen R. Cook, #204446
 7 2211 Michelson Drive, 7th Floor
   Irvine, CA 92612
 8 Telephone: (949) 752-7100
   Facsimile: (949) 252-1514
 9 scook@brownrudnick.com

10 Attorneys for Nobuaki Kobayashi, in his capacity as the
   Civil Rehabilitation Trustee and Foreign Representative
11 of MtGox Co., Ltd., a/k/a MtGox KK

12                                   UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                      SAN FRANCISCO DIVISION
15

16 UNITED STATES OF AMERICA,                           Case No. CV 20-07811 RS
17                      Plaintiff,                     NOTICE OF APPEARANCE
18 v.

19 Approximately 69,370 Bitcoin (BTC), Bitcoin
   Gold (BTG), Bitcoin SV (BSV), Bitcoin Cash
20 (BCH) seized from
   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,
21
                    Defendant.
22

23

24         PLEASE TAKE NOTICE that Nobuaki Kobayashi, in his capacity as the Civil Rehabilitation
25 Trustee and Foreign Representative of MtGox Co., Ltd., a/k/a MtGox KK hereby enters his

26 appearance in this case and requests that all notices given or required to be given and all papers

27 served or required to be served be served upon:

28
                                                                                       CV 20-07811 RS
                                          NOTICE OF APPEARANCE
      Case 3:20-cv-07811-RS Document 77 Filed 05/12/21 Page 2 of 2



                                BROWN RUDNICK LLP
 1                              David J. Molton, #262075
                                    Gerard T. Cicero
 2                                   Daniel F. Kerns
                                  Seven Times Square
 3                                New York, NY 10036
                               Telephone: (212) 209-4800
 4                              Facsimile: (212) 209-4801
                              dmolton@brownrudnick.com
 5                            gcicero@brownrudnick.com
                               dkerns@brownrudnick.com
 6
                               BROWN RUDNICK LLP
 7                            Stephen R. Cook, #204446
                            2211 Michelson Drive, 7th Floor
 8                                 Irvine, CA 92612
                              Telephone: (949) 752-7100
 9                             Facsimile: (949) 252-1514
                              scook@brownrudnick.com
10

11

12 DATED: May 12, 2021              Respectfully submitted,
13
                                    BROWN RUDNICK LLP
14

15                                  /s/ David J. Molton
                                    BROWN RUDNICK LLP
16                                  David J. Molton, #262075
                                    Gerard T. Cicero (pro hac vice pending)
17                                  Daniel F. Kerns (pro hac vice pending)
                                    Seven Times Square New York, NY 10036
18                                  Telephone: (212) 209-4800
                                    Facsimile: (212) 209-4801
19                                  dmolton@brownrudnick.com
                                    gcicero@brownrudnick.com
20                                  dkerns@brownrudnick.com
21                                  BROWN RUDNICK LLP
                                    Stephen R. Cook, #204446
22                                  2211 Michelson Drive, 7th Floor
                                    Irvine, CA 92612
23                                  Telephone: (949) 752-7100
                                    Facsimile: (949) 252-1514
24                                  scook@brownrudnick.com
25

26

27

28
                                          2                               CV 20-07811 RS
                                NOTICE OF APPEARANCE
